

EXHIBIT 10.2
 


RESTRICTED STOCK AGREEMENT
 
This Restricted Stock Agreement (this “Agreement”) is entered into as of March
31, 2006 between WEB.COM, INC., a Minnesota corporation (the “Company”) and
JOSEPH A. NEWCOMB (“Executive”).
 
Executive and the Company are parties to an employment agreement dated of even
date herewith (the “Employment Agreement”).
 
In accordance with the Employment Agreement, in connection with Executive’s
entering into employment with the Company, Executive is to receive an award of
one hundred thousand (100,000) shares of the common stock, $0.01 par value per
share, of the Company (the “Common Stock”).
 
IN WITNESS WHEREOF, the Company and Executive hereby agree as follows:
 
1.  Grant. The Company hereby grants Executive one hundred thousand (100,000)
shares (the “Shares”) of the Company’s common stock, which shares shall vest in
sixty (60) consecutive monthly increments of 1.67% beginning on the first month
following the date of this Agreement. This Agreement incorporates by reference
the attached Terms and Conditions. Shares of Common Stock that are not yet
vested are herein referred to as “Unvested Shares” while shares of Common Stock
that are vested are herein referred to as “Vested Shares”. In addition any
Unvested Shares then remaining shall become fully vested upon a change in the
beneficial ownership of the Company’s voting stock or a change in the
composition of the Board which occurs as follows:
 
(a) Any “person,” including a “syndication” or “group” as those terms are used
in Section 13(d)(3) of the Securities Exchange Act of 1934, is or becomes the
beneficial owner, directly or indirectly, of securities of the Company
representing 40% or more of the combined voting power of the Company’s then
outstanding “Voting Securities,” which is any security which ordinarily
possesses the power to vote in the election of the Board of Directors of a
corporation without the happening of any precondition or contingency;
 
(b) The Company is merged or consolidated with another corporation and
immediately after giving effect to the merger or consolidation less than 80% of
the outstanding Voting Securities of the surviving or resulting entity are then
beneficially owned in the aggregate by (x) the stockholders of the Company in
their capacities as such immediately prior to such merger or consolidation, or
(y) if a record date has been set to determine the stockholders of the Company
entitled to vote on such merger or consolidation, the stockholders of the
Company as of such record date;


(c) If at any time the following do not constitute a majority of the Board of
Directors of the Company (or any successor entity referred to in clause (ii)
above): Persons who, prior to their election as a Director of the Company (or
successor entity if applicable) were nominated, recommended or endorsed by a
formal resolution of the Board of Directors of the Company or the Nominating and
Corporate Governance Committee thereof; or



--------------------------------------------------------------------------------


(d) The Company transfers substantially all of its assets to another corporation
which is a less than 80% owned subsidiary of the Company.
 
2.  Non-Transferability. Executive shall not assign or transfer any Unvested
Shares, other than by will or the laws of descent and distribution.
 
3.  Termination. Executive’s rights to any Unvested Shares, and the vesting of
any Unvested Shares, will terminate automatically and without further notice at
the close of business thirty (30) days following the termination of Executive’s
employment for any reason.  
 
4.  Investment Representations. Executive hereby represents that he is acquiring
the Shares for Executive’s own account for investment and not with any present
intention of selling or otherwise distributing them. Executive agrees to comply
with applicable federal and state securities laws in connection with any sale,
assignment or transfer of the Shares.
 
5.  Registration of Shares. Within ninety (90) days after the date hereof, the
Company shall file a registration statement on an appropriate form under the
Securities Act of 1934, as amended, to register the resale of the Shares. Prior
to the effective date of any such registration statement any Shares issued under
this Agreement shall bear an appropriate legend to the effect that any sale,
assignment or transfer of the Shares may only be effected in compliance with an
effective registration statement or any applicable exemption therefrom.
 
6.  Compliance with Law. The Shares are subject to the requirement that, if at
any time counsel to the Company determines that the listing, registration or
qualification of the Shares upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental or regulatory body,
is necessary as a condition of, or in connection with, the issuance or purchase
of the Shares, then the Shares may not to be sold, assigned or transfer, in
whole or in part, unless the listing, registration, qualification, consent or
approval has been effected or obtained on conditions acceptable to the
Compensation Committee or unless such sale, assignment or transfer is otherwise
permissible under any applicable exemption from registration.
 
2

--------------------------------------------------------------------------------


7.  Recapitalization. If the outstanding shares of Common Stock are changed into
or exchanged for a different number or kind of shares or other securities of the
Company by reason of any recapitalization, reclassification, stock split, stock
dividend, combination, subdivision or similar transaction, then, subject to any
required action by the Company’s shareholders, the number and kind of Shares are
to be proportionately adjusted; except that no fractional Shares are to be
issued in making the foregoing adjustments. All adjustments made by the
Compensation Committee under this paragraph will be final, conclusive and
binding upon Executive.
 
8.  Reorganization. If, while all or any portion of the Shares remain Unvested,
the Company proposes to merge or consolidate with another corporation, whether
or not the Company is to be the surviving corporation, or if the Company
proposes to liquidate or sell or otherwise dispose of substantially all of its
assets or substantially all of the outstanding shares of Common Stock are to be
sold, then the Compensation Committee may, in its sole discretion, either (i)
make appropriate provision for the protection of the Unvested Shares by the
substitution on an equitable basis of (A) appropriate stock of the surviving
corporation or its parent in the merger or consolidation, or other reorganized
corporation that will be issuable in respect to the Unvested Shares, or (B) any
alternative consideration as the Compensation Committee, in good faith, may
determine to be equitable in the circumstances; and, in either case, require in
connection therewith the surrender of the Unvested Shares so replaced. In any
such case, the Compensation Committee may, in its discretion, accelerate the
date on which the Unvested Shares, in whole or in part, becomes exercisable.
 
9.  Rights as Shareholder. Executive will have all of the rights of a
shareholder of the Company with respect to all of the Shares (including the
right to vote on matters for which a vote of shareholders is permitted or
required), regardless of whether the Shares are Vested or Unvested, except as
otherwise expressly set forth in this Agreement.
 
10.  Withholding of Taxes. The Company’s obligation to deliver Shares to
Executive on any applicable date of vesting is subject to Executive’s
satisfaction of any applicable federal, state and local income and employment
tax and withholding requirements in a manner and form satisfactory to the
Company.
 
11.  No Special Employment Rights. No provision in this Agreement will be deemed
to grant to Executive any right with respect to Executive’s continued employment
with, or other engagement by, the Company or any subsidiary, parent or affiliate
or interfere in any way with the ability of the Company or any subsidiary,
parent or affiliate at any time to terminate Executive’s employment or other
engagement or to increase or decrease Executive’s compensation from the rate in
existence at the Grant Date.
 
12.  Other Employee Benefits. The amount of any compensation deemed to be
received by Executive as a result of the vesting of any Shares will not
constitute “earnings” with respect to which any other benefits of Executive are
determined, including, without limitation, benefits under any pension, profit
sharing, life insurance or salary continuation plan.
 
3

--------------------------------------------------------------------------------


13.  Interpretation of this Agreement. All decisions and interpretations made by
the Company’s Board of Directors or the Compensation Committee with regard to
any question arising under this Agreement will be binding and conclusive on the
Company and Executive.
 
14.  Choice of Law. This Agreement is to be governed by the internal law, and
not the laws of conflicts, of the State of Georgia.
 
15.  Successors and Assigns. This Agreement is to bind and inure to the benefit
of and be enforceable by Executive, the Company and their respective heirs,
executors, personal representatives, successors and assigns.
 
16.  Notices. Any notice provided for in this Agreement must be in writing and
is to be either personally delivered, sent by reputable overnight carrier or
mailed by first class mail, return receipt requested, to the recipient at the
address indicated as follows:
 
Notices to Executive:
 
Joseph A. Newcomb
1048 Diamond Crest Ct.
Santa Barbara, CA 93110


Copy to:


Joseph A. Newcomb
Web.com, Inc.
303 Peachtree Center Ave., Suite 500
Atlanta, GA 30303




Notices to The Company:
 
Web.com, Inc.
303 Peachtree Center Avenue
Suite 500
Atlanta, Georgia 30303
Attn: Chief Executive Officer


or any other address or to the attention of any other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement will be deemed to have been given when so delivered,
sent or mailed.
 
17.  Severability. Whenever possible, each provision of this Agreement is to be
interpreted in a manner as to be effective and valid under applicable law, but
if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any particular
jurisdiction, that invalidity, illegality or unenforceability is not to affect
any other provision or any other jurisdiction, and this Agreement shall be
reformed, construed and enforced in the particular jurisdiction as if the
invalid, illegal or unenforceable provision had never been contained herein.
 
4

--------------------------------------------------------------------------------


18.  Complete Agreement. This Agreement embodies the complete agreement and
understanding between the parties with respect to the subject matter hereof and
effective as of its date supersedes and preempts any prior understandings,
agreements or representations by or between the parties, written or oral, that
may have related to the subject matter hereof in any way.
 
19.  Amendment and Waiver. Subject to the next sentence, the provisions of this
Agreement may be amended or waived only with the prior written consent of the
Company and Executive, and no course of conduct or failure or delay in enforcing
the provisions of this Agreement is to affect the validity, binding effect or
enforceability of this Agreement. The Company unilaterally may waive any
provision of this Agreement in writing to the extent that the waiver does not
adversely affect the interests of Executive under this Agreement, but the waiver
is not to operate as or be construed to be a subsequent waiver of the same
provision or a waiver of any other provision of this Agreement.
 






[Signatures appear on following page]



5

--------------------------------------------------------------------------------





The parties are signing this Agreement as of the date stated in the introductory
clause.
 
WEB.COM, INC.






By:  /s/ Jonathan B. Wilson
        Name:  Jonathan B. Wilson
Title:  Senior Vice President




/s/ Joseph A. Newcomb
Joseph A. Newcomb


 


 
 


 
6

--------------------------------------------------------------------------------

